DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1 has been changed from “…which indicates a measurement reproducibility error.” to --…which indicates a measurement reproducibility error:--.
Claim 1 has been changed from “Nframe: a value that changes according to device conditions” to --Nframe: a value that changes according to device conditions.--
Claim 6 has been changed from “…which indicates a measurement reproducibility error.” to --…which indicates a measurement reproducibility error:--.
Claim 6 has been changed from “Nframe: a value that changes according to device conditions” to --Nframe: a value that changes according to device conditions.--
Claim 4 has been changed from “…expression having following parameters.” to --…expression having following parameters:--.
Claim 4 has been changed to place a period (“.”) at the end of the expression.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 6 (the independent, similar claims of the instant application), though US Patent Numbers 8345263, 7285777 and 6170149 as well as US Patent Application Publication Numbers 20140054469 and 20080003510 all teach some of the limitations of the independent claims, these references fail to teach the expression and parameters required by independent claims 1 and 6. Claims 2-5 are allowed by virtue of their dependency on the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881